Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 14, 1995, which ruled that claimant was entitled to receive unemployment insurance benefits.
Claimant worked as a sales clerk and cashier at the employer’s gas station / convenience store from August 1988 to April 1994, when she was discharged. The conduct which led to claimant’s discharge is in dispute. According to the employer, claimant made a sale to a customer in the amount of $8.90 and either failed to enter the sale on the cash register or violated *803the employer’s policy by giving the customer a receipt without writing "duplicate” on it. Claimant testified that she did ring up the sale on the register and that the employer had no stated policy requiring the inscription of "duplicate” on duplicate receipts. The Board ultimately ruled that in the absence of prior warnings, claimant’s alleged errors were isolated in nature and did not rise to the level of misconduct necessary to disqualify her from receiving unemployment insurance benefits.
The issue of whether certain conduct constitutes good cause for an employee’s discharge is a question of fact within the province of the Board as are issues of credibility such as those raised herein (see, Matter of Bissell [Electronic Data Sys. Corp.—Hudacs], 199 AD2d 699). Our review of the record discloses that substantial evidence supports the Board’s determination here and we, accordingly, affirm (see, Matter of Lackey [Centro Parking—Ross], 81 AD2d 955, 956).
Crew III, J. P., White, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.